Title: To James Madison from Sylvanus Bourne, 23 December 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam Decr. 23d 1807

I herewith send you the Leyden Gazettes up to this date, from which may be collected a compendium of the present State of affairs in Europe, extraordinary in their Character.  The Annals of History contain nothing to be Compared therewith.
You will doubtless before this reaches you have read Accounts of the Decree of the British Govt of Novr. 11th. & the Consequent explanations thereof which took place on the 21 & 25 of the same month.  The decree must occasion a great sensation in the U States as it in fact under the mask of reprisal or retaliation for what the French Govt. has done goes to complete the system which the British Govt. has long had in view of cutting our Country entirely off from any Share in the carrying trade, while they reserve to themselves the right of trading with their enemies under circumstances which they deny to neutrals while in a most unprecedented & con mannner they order vessels which are warned off from Blockaded Ports to proceed to some ports in the British Kingdom there to pay duties & charges according to the rules which shall be by them prescribed, intolerable tyranny in every shape & which I am sure our Country can never submit to.  In the event of war with Engld which I think to be almost inevitable it is probable, that the privateers of the U States may cruize in these Seas & occasionally bring Prizes into the Ports of Holland.  It will therefore be necessary that our Govt. Should pass a law regulating the process of trial & condemnation prescribing the powers & proceedings of our Consuls in this regard or in such other manner as Govt. may in its wisdom judge to be fit & proper.  I shall in the present interesting Crisis anxiously wait your advices on this & other points which will necessarily arise out of a State of War affecting my Situation here &c  I have the honor to be very Respectfully Yr Ob. Sert.

S Bourne

